COURT OF 
APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-268-CV
  
  
IN 
RE ROGER DALE MEDFORD                                                   RELATOR
  
   
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and motion for 
temporary relief and is of the opinion that relief should be denied.  
Accordingly, relator's petition for writ of mandamus and motion for temporary 
relief are denied.
    
  
                                                                  PER 
CURIAM
  
  
   
PANEL 
A: CAYCE, C.J.; DAUPHINOT and GARDNER, JJ.
 
DELIVERED: 
September 8, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.